Citation Nr: 0117820	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-17 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for right medial 
meniscectomy with arthritic changes and chondromalacia, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1972 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, in which increased evaluations for right medial 
meniscectomy with arthritic changes and chondromalacia and 
chondromalacia of the left knee were denied.  


FINDINGS OF FACT

1.  The veteran's right medial meniscectomy with arthritic 
changes and chondromalacia are manifested by moderate knee 
impairment.  

2.  The veteran's chondromalacia of the left knee is 
manifested by slight knee impairment.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right medial meniscectomy with arthritic changes and 
chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board remanded this matter in September 2000 
to attempt to obtain all relevant evidence.  The veteran has 
not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the bases of the denial 
of the claim.  The RO requested all relevant treatment 
records identified by the veteran.  The RO also requested and 
obtained the service medical records.  

The veteran was provided VA examinations in 1997 and 2000.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background  

The May 1995 private medical record showed that the veteran 
had a full range of motion of both knees with a slightly 
positive anterior drawer sign on the right.  There was a 
negative drawer sign on the left.  He had a positive 
McMurray's sign with tenderness over the medial joint line of 
the right knee but no McMurray's sign on the left knee.  
There was subpatellar point tenderness involving the medial 
patella facet of the left knee but there was no instability 
of subpatellar tenderness on the right.  Neither knee had any 
effusion.  X-rays of both knees revealed good bone 
mineralization with the joint spaces being well-maintained 
and only mild evidence of early arthritic changes.  The 
private physician felt that the veteran's symptoms were 
consistent with internal derangement of the right knee, 
possibly a torn meniscus.  The left knee symptoms were 
consistent with a chondromalacia of the left patella.  The 
veteran was placed in a patella brace for the left knee.  

In September 1995 right knee flexion was to 130 degrees and 
extension was to 0 degrees.  The physician could detect 
minimal instability of the knee.  The veteran had about a 
Grade I to II anterior drawer sign.  The right knee magnetic 
resonance image (MRI) revealed chronic anterior cruciate 
ligament tear, post surgical change of the medial collateral 
ligament and medial meniscus and minimal joint effusion.  
Examination of the left knee revealed a full range of motion 
with marked subpatellar tenderness and with apprehension when 
attempts were made to subluxate the patella laterally.  The 
veteran had some tenderness over the posterior medial joint 
line of the left knee and a positive McMurray's sign with 
tenderness over the posterior medial joint line.  X-rays of 
the left knee showed good mineralization with the joint 
spaces being well maintained and no evidence of acute bony 
abnormality.  The physician commented that the veteran could 
possibly have some internal derangement in his left knee.  

The VA examined the veteran in July 1997.  There was no joint 
swelling in the right knee and drawer sign was negative.  
There was decreased range of motion 0 to 80 degrees in the 
right knee with moderate crepitant.  There was moderate 
crepitant in the left knee but no deformity, subluxation, 
lateral instability, nonunion, malunion or loose motion.  The 
left knee had a full range of motion.  X-rays of the right 
and left knee revealed a history of chondromalacia.  Mild 
arthritic changes were seen in the right knee.  The diagnosis 
was bilateral knee arthritis.  

The November 1998 private examination indicated that the 
veteran's right knee had a good end point on Lachman's.  He 
seemed to have some discomfort posteriorly but had good 
strong collaterals.  The left knee was ligamentously stable 
with a full range of motion.  There were no discrete areas of 
pain.  X-rays revealed some degenerative changes in his right 
knee, particularly consistent with meniscal cartilage 
excision in the past.  He had flattening of his lateral 
femoral condyle and his tibial plateau.  The veteran looked 
like he may have on the lateral some loss of articular 
cartilage of the femoral condyle and some spurring behind the 
patella left knee.  The physician commented that the veteran 
probably had some meniscal cartilage problems and some slowly 
progressive arthritis in right knee.  The left knee had very 
mild early degenerative changes only.  

In December 1998 the veteran's knees were somewhat improved.  
The physician thought that there was a little wear and tear 
and something that was going to bother him off and on.  The 
physician wrote that the veteran apparently had some post-
traumatic arthritis that looked like it was in the early 
stages.  In September 1999 the veteran was having more 
internal derangement symptoms, for example popping, catching 
and pain along the medial joint line.  In October 1999 the 
physician thought that the veteran was developing arthritis 
in the knees.  He was given a shot, which helped and place on 
anti-inflammatories and light duty.  Early post-traumatic 
arthritis in the right and left knee was noted in June 2000.  
The physician believed the veteran had degenerative meniscal 
cartilage tears in both knees, the right worse than the left.  
Light duty was recommended.  

At the June 2000 Videoconference the veteran testified that 
he could no longer participate in leisure activities with his 
family because of his knee pain.  He reported cracking, 
popping and numbness of his knees.  The veteran stated that 
his job required lifting between 0 and 70 pounds, eight hours 
a day, with constant standing, walking and climbing ladders.  
He unloaded trucks.  The veteran indicated that he was fired 
from his job as a mail handler because he was unable to 
perform his duties.  He was then place on a light duty job.  
The veteran asserted that he used an extensive amount of sick 
leave and annual leave because he was working only four 
hours.  He testified that he wore a knee brace on both knees 
and that his knees would give way.  

The VA examined the veteran in December 2000.  The right and 
left knees extended to 0 degrees.  The veteran was able to 
flex to 115 degrees on the right and 130 degrees on the left.  
There was some patellofemoral crepitus bilaterally; more so 
on the left.  There was no joint effusion in either knee or a 
negative anterior and posterior drawer sign bilaterally.  No 
medial or lateral instability could be demonstrated in either 
knee.  There was a negative McMurray's sign bilaterally.  
Some tenderness medially on the right knee was noted however, 
no tenderness was present on the left knee.  No popliteal 
masses were present.  The veteran had difficulty in squatting 
because of pain.  No attempt at squat walking was made 
because of this difficulty.  November 2000 x-rays revealed 
some patella spurring both were otherwise negative.  

The examiner opined that there was limitation of motion 
bilaterally due to interarticular problems.  The veteran's 
ability to perform body movements involving both lower 
extremities, involving strength, speed, coordination and 
endurance was in the examiner's opinion affected by these 
conditions.  These problems were associated with pain.  The 
veteran's fatigability was also explained by his problems.  
It was noted that the examining physician was also the 
surgeon who performed the veteran's operation.  The veteran 
was given a choice prior to the examination to utilize 
another physician but chose to use this physician for this 
examination.  

Analysis  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment and a 30 percent requires severe 
impairment.  38 C.F.R. § 471a, Diagnostic Code 5257 (2000).  
The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.2, 4.6 (2000).  

In the absence of evidence of ankylosis of the knee or 
impairment of the thigh, higher evaluations are not warranted 
under Diagnostic Codes 5251, 5252, 5253 or 5256.  

Right Knee  

The RO has assigned a 20 percent evaluation for right medial 
meniscectomy with arthritic changes and chondromalacia.  
After a review of the evidence of record, it is found that 
the veteran's impairment of the right knee does not warrant 
an increased evaluation.  Between 1995 and 1997 the evidence 
revealed a slightly positive anterior drawer sign but no 
effusion; a positive McMurray's sign with tenderness over the 
medial joint line of the right knee and minimal instability 
of the right knee.  The veteran had about a Grade I to II 
anterior drawer sign.  The right knee MRI revealed chronic 
anterior cruciate ligament tear, post surgical change of the 
medial collateral ligament and medial meniscus and minimal 
joint effusion.  There was no joint swelling in the right 
knee.  

Between 1998 and 2000 the veteran's right knee had a good end 
point on Lachman's but he seemed to have some discomfort 
posteriorly, nevertheless, he had good strong collaterals.  
There was some patellofemoral crepitus but no joint effusion 
and negative anterior and posterior drawer sign.  No medial 
or lateral instability could be demonstrated and there was a 
negative McMurray's sign.  Some tenderness medially on the 
right knee was noted but no popliteal masses were present.  
The veteran had difficulty in squatting because of pain.  No 
attempt at squat walking was made because of this difficulty.  
Therefore, the evidence did not demonstrate severe impairment 
of the right knee and a higher evaluation is not warranted.  

Left Knee  

The RO has assigned a 10 percent evaluation for 
chondromalacia of the left knee.  After a review of the 
evidence of record, it is found that the veteran's impairment 
of the left knee does not warrant an increased evaluation.  
Between 1995 and 1997 the evidence revealed that there was a 
negative drawer sign, a positive McMurray's sign with 
tenderness over the posterior medial joint line and that 
there was no effusion.  There was marked subpatellar 
tenderness involving the medial patella facet of the left 
knee with apprehension when attempts were made to subluxate 
the patella laterally.  The veteran had some tenderness over 
the posterior medial joint line of the left knee.  

Between 1998 and 2000 there was moderate crepitant in the 
left knee, but no deformity, subluxation, lateral 
instability, nonunion, malunion or loose motion.  The left 
knee was ligamentously stable and that there were no discrete 
areas of pain.  There was some patellofemoral crepitus but no 
joint effusion and a negative anterior and posterior drawer 
sign.  No medial or lateral instability could be demonstrated 
and there was a negative McMurray's sign.  No tenderness was 
present on the left knee.  No popliteal masses were present.  
The veteran had difficulty in squatting because of pain.  No 
attempt at squat walking was made because of this difficulty.  
Therefore, the evidence did not demonstrate moderate or 
severe impairment of the left knee and a higher evaluation is 
not warranted.

Arthritis with Painful Motion  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, Diagnostic 
Code 5003, is rated on the basis of limitation of motion and 
not instability; whereas, Diagnostic Code 5257 provides for 
rating of instability of a knee without consideration of 
limitation of motion.  38 C.F.R. § 4.71a.  Thus, separate 
ratings for arthritis of a knee, when there is actual 
limitation of motion, and for instability of the knee may be 
assigned without pyramiding, which is prohibited by 38 C.F.R. 
§ 4.14.  VAOGCPREC 23-97.  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In other 
words, a compensable degree of limited motion under 
Diagnostic Codes 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under Diagnostic Code 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Both the private and VA radiology reports show evidence of 
mild arthritic changes and some degenerative changes in his 
right knee, particularly consistent with meniscal cartilage 
excision in the past.  The veteran had flattening of his 
lateral femoral condyle and his tibial plateau.  Radiology 
reports revealed evidence of early mild arthritic changes and 
a history of chondromalacia of the left knee.  A VA examiner 
opined that there was limitation of motion bilaterally due to 
interarticular problems.  The veteran's ability to perform 
body movements involving both lower extremities, involving 
strength, speed, coordination and endurance was in the 
examiner's opinion affected by these conditions.  These 
problems were associated with pain.  The veteran's 
fatigability was also explained by his problems.  The Board 
is of the opinion that the impairment complained of is 
contemplated in the 20 percent evaluation already assigned 
for the right knee and the 10 percent evaluation already 
assigned for the left knee.  In effect, the evaluation now in 
place adequately compensates the veteran for the degree of 
functional impairment demonstrated by his service-connected 
right and left knee disorders under the ordinary conditions 
of life.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000).

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.  A 10 percent evaluation is warranted when flexion is 
limited to 45 degrees or when extension is limited to 10 
degrees.  A 20 percent evaluation requires flexion limited to 
30 degrees or extension limited to 15 degrees.  A 30 percent 
evaluation requires flexion limited to 15 degrees or 
extension limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2000).  A 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation requires extension limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  

The veteran's right knee flexion was between 80 and 140 
degrees and extension was consistently 0 degrees.  Left knee 
flexion was between 130 and 140 degrees and extension was 
consistently 0 degrees.  While the range of motion of the 
right and left knee is somewhat reduced, it is not of such a 
degree as to warrant an increased rating.  There is no basis 
for a rating in excess of 20 percent for the service-
connected right medial meniscectomy with arthritic changes 
and chondromalacia or in excess of 10 percent for the 
service-connected chondromalacia of the left knee based on 
limitation of motion.  

The Board finds that the medical findings on examination are 
of greater probative value than the veteran's allegations 
regarding the severity of his right medial meniscectomy with 
arthritic changes and chondromalacia and his chondromalacia 
of the left knee.  In conclusion, it is found that the 
preponderance of the evidence is against the veteran's claim 
for increased evaluations for the service-connected right 
medial meniscectomy with arthritic changes and chondromalacia 
and chondromalacia of the left knee.  



ORDER

An increased evaluation for right medial meniscectomy with 
arthritic changes and chondromalacia is denied.  

An increased evaluation for chondromalacia of the left knee 
is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

